                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

DAVID RANDOLPH GRAY. #01440                                             PETITIONER

v.                                                CAUSE NO. 1:19-cv-46-HSO-JCG

STATE OF MISSISSIPPI                                                  RESPONDENT

            ORDER OF TRANSFER PURSUANT TO 28 U.S.C ' 1631

     This matter comes before the Court, sua sponte, for consideration of the

transfer of this case. Petitioner David Randolph Gray, #01440 (“Petitioner”), an

inmate of the South Mississippi Correctional Facility, Leakesville, Mississippi,

brings this pro se Petition [1] for habeas corpus relief pursuant to 28 U.S.C. § 2254.

Pet. [1] at 1. After reviewing the Petition [1] in conjunction with relevant legal

authority, the Court finds that the Petition constitutes an unauthorized successive

petition.

     Petitioner was convicted of murder and was sentenced to life imprisonment

without parole in the custody of the Mississippi Department of Corrections. Pet.

[1] at 1. Petitioner states that he “is not challenging the conviction nor the life

sentence, ‘only challenging the habitual enhancement of the defective indictment.’”

Id. at 12. Petitioner asserts that he is entitled to habeas relief based on the

following: (1) the indictment was defective; and (2) he received an illegal sentence.

Id. at 5.

     Petitioner states that he has previously filed a petition for habeas relief in this

Court. Pet. [1] at 3. A review of Court records reveals that Petitioner did in fact
previously file a petition for habeas corpus relief challenging this same conviction

and sentence. Gray v. Johnson, No. 1:00-cv-132-WJG (S.D. Miss. Mar. 9, 2001).

Gray’s previously filed habeas petition was dismissed on March 9, 2001, on grounds

that it was time-barred. Id., ECF [18] at 4. The United States Court of Appeals

for the Fifth Circuit denied Gray’s certificate of appealability to appeal that

decision. Gray v. Johnson, No. 01-60322 (5th Cir. Aug. 28, 2001).

     A petitioner who files a second or successive motion for habeas relief must first

apply to the appropriate court of appeals for an order authorizing the district court

to consider the successive motion. 28 U.S.C. § 2244(b)(3)(A). “Without such

authorization, the otherwise-cognizant district court has no jurisdiction to entertain

a successive § 2254 petition.” Garcia v. Quarterman, 573 F.3d 214, 219 (5th Cir.

2009).

     The Fifth Circuit defines “a second or successive petition as one that 1) raises a

claim challenging the petitioner’s conviction or sentence that was or could have

been raised in an earlier petition; or 2) otherwise constitutes an abuse of the writ.”

Id. at 220 (citing In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)) (internal quotations

omitted).

     The Fifth Circuit has held that where a petition has been dismissed as time-

barred, a subsequently filed petition for habeas relief is successive. In re Flowers,

595 F.3d 204, 205 (5th Cir. 2009) (finding a petition is successive when a previous

petition is dismissed as time-barred). Gray’s Petition for habeas relief is

successive, and he has failed to submit any documentation demonstrating that he


                                           2
has obtained the required authorization from the Fifth Circuit to file this successive

Petition. In the interests of justice, pursuant to 28 U.S.C. § 1631, the Court finds

that this matter should be transferred to the United States Court of Appeals for the

Fifth Circuit for a determination regarding whether this successive Petition should

be permitted. In re Epps, 127 F.3d 364 (5th Cir. 1997).

     IT IS, THEREFORE, ORDERED AND ADJUDGED that Petitioner David

Randolph Gray’s Petition [1] for habeas corpus relief be, and the same hereby is,

TRANSFERRED to the United States Court of Appeals for the Fifth Circuit.

     IT IS, FURTHER, ORDERED that the Clerk of Court is directed to close this

case pending the decision of the United States Court of Appeals for the Fifth

Circuit.

     SO ORDERED AND ADJUDGED, this the 10th day of April, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          3
